UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06445 The Herzfeld Caribbean Basin Fund, Inc. (Exact name of registrant as specified in charter) P.O. BOX 161465, MIAMI, FLORIDA 33116 (Address of principal executive offices) (Zip code) THOMAS J. HERZFELD P.O. BOX 161465, MIAMI, FL 33116 (Name and address of agent for service) Registrant's telephone number, including area code: 305-271-1900 Date of fiscal year end: 06/30/10 Date of reporting period: 7/01/09 - 6/30/10 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. SHAREHOLDER REPORT The Herzfeld Caribbean Basin Fund, Inc. The Herzfeld Building PO Box 161465 Miami, FL33116 (305) 271-1900 Investment Advisor HERZFELD/CUBA a division of Thomas J. Herzfeld Advisors, Inc. PO Box 161465 Miami, FL 33116 (305) 271-1900 Transfer Agent & Registrar State Street Bank and Trust 200 Clarendon Street, 16th Floor Boston, MA 02116 (617) 443-6870 Custodian State Street Bank and Trust 200 Clarendon Street, 5th Floor Boston, MA 02116 Counsel Pepper Hamilton LLP 3000 Two Logan Square 18th and Arch Streets Philadelphia, PA 19103 Independent Auditors Rothstein, Kass & Company, P.C. 4 Becker Farm Road Roseland, NJ 07068 The Herzfeld Caribbean Basin Fund Inc.’s investment objective is long-term capital appreciation.To achieve its objective, the Fund invests in issuers that are likely, in the Advisor’s view, to benefit from economic, political, structural and technological developments in the countries in the Caribbean Basin, which include, among others, Cuba, Jamaica, Trinidad and Tobago, the Bahamas, the Dominican Republic, Barbados, Aruba, Haiti, the Netherlands Antilles, the Commonwealth of Puerto Rico, Mexico, Honduras, Guatemala, Belize, Costa Rica, Panama, Colombia, the United States and Venezuela ("Caribbean Basin Countries"). The Fund invests at least 80% of its total assets in equity and equity-linked securities of issuers,including U.S.-based companies which engage in substantial trade with, and derive substantial revenue from, operations in the Caribbean Basin Countries. Listed NASDAQ Capital Market Symbol: CUBA - 2 - Letter to Stockholders August 4, 2010 Dear Fellow Stockholders: We are pleased to present our annual report for the period ending June 30, 2010.On that date the Fund’s net asset value was $6.12 per share, which represents a gain of 14.39% for the one-year period then ended.The Fund’s share price closed the fiscal year at $5.67 per share, a decline of 6.59% for the twelve-month period. Our focus on the Caribbean is two-fold: first, we look for companies which we believe will benefit from a resumption of trade with Cuba, and second, for companies in the region which we believe have good prospects even if there is no change in U.S. policy towards Cuba. Cuba has been in the news lately, and we are excited about the prospect of a warming of political relations.We continue to believe that the most important growth opportunities for the region will be tied to resumption of U.S. trade with Cuba, which has been prohibited by the U.S. trade embargo since 1962. In July, Cuba announced it will release 52 political prisoners, the largest number we can recall ever being released at once.This overture is expected to encourage U.S. political accommodation. For instance, the Committee on Agriculture in the U.S. House recently proposed legislation that could lead to a lifting of the travel ban.The Travel Restriction Reform and Export Enhancement Act (H.R. 4645) still has two committees to pass as well as the Senate.If it does win approval, it would boost sales of agricultural products to Cuba, as well as lift travel restrictions for U.S. citizens.Tourism-related companies, which include the Caribbean in their offerings, have been a cornerstone - 3 - Letter to Stockholders (continued) of our portfolio, and in our opinion, the cruise lines are undoubtedly the best positioned of all our investments to be the first sector to profit from the passage of the Act. There are indications that Cuba is also preparing for an increase in tourism, which may have already begun.Last year, it was the only country in the Caribbean to see an increase in the number of visitors, of which half a million are believed to have been American.In addition, its tourism industry, which includes hotels and restaurants, was the strongest sector of GDP growth. Largest Allocations The following tables present our largest investment and geographic allocations as of June 30, 2010. Geographic Allocation % of Net Assets Largest Portfolio Positions % of Net Assets USA 57.86% Seaboard Corporation 8.78% Mexico 17.83% Watsco Incorporated 7.55% Panama 8.08% Freeport McMoran Copper & Gold 7.03% Colombia 5.36% Coca Cola Femsa, S.A.B. de C.V.ADR 6.20% Bahamas 4.76% Copa Holdings S.A. 5.94% Cayman Island 3.80% Bancolombia, S.A. 5.36% Puerto Rico 0.85% Carnival Corp. 5.26% Belize 0.44% America Movil, S.A.B. de C.V.ADR 4.94% Netherlands Antilles 0.11% Norfolk Southern Corporation 4.91% Cuba 0.00% Royal Caribbean Cruises Ltd. 3.66% Cash and Other Countries 0.91% Daily net asset values and press releases by the Fund are available on the Internet at www.herzfeld.com. - 4 - Letter to Stockholders (continued) We are pleased to announced that Ted S. Williams has joined the Board of Directors of the Fund, this time as an Independent Director, expanding the board to five members. Ted was an officer of Thomas J. Herzfeld Advisors, Inc. from 1991 to 2007 and briefly served as an interested director of the Fund from 1997 to 1998.Ted brings 24 years of experience in the securities industry, which includes five years on the floor of the New York Stock Exchange as a specialist.We look forward to the opportunity to work with Ted once again in this new capacity. We would like to thank the members of the Board of Directors for their hard work and guidance and also thank our fellow stockholders for their continued support and suggestions. Sincerely, Thomas J. Herzfeld Chairman of the Board, President and Portfolio Manager Erik M. Herzfeld Portfolio Manager - 5 - Schedule of Investments as of June 30, 2010 Shares or Principal Amount Description Fair Value Common stocks - 99.19% of net assets Airlines - 6.35% Copa Holdings, S.A. $ AirTran Holdings Inc.* Banking and finance - 8.95% Bancolombia, S.A. Banco Latinoamericano de Exportaciones, S.A. Doral Financial Corp.* Popular Inc. W Holding Co. Inc.* Western Union Company Communications - 12.93% América Móvil, S.A.B. de C.V. ADR América Móvil, S.A.B. de C.V. Series A América Móvil, S.A.B. de C.V. Series L Atlantic Tele-Network, Inc. Fuego Enterprises Inc.* Grupo Radio Centro, S.A.B. ADR Grupo Televisa, S.A.B. ADR Level 3 Communications* Spanish Broadcasting System, Inc.* Telefonos de Mexico, S.A.B. de C.V. ADR Series L Telefonos de Mexico, S.A.B. de C.V. Series L Conglomerates and holding companies - 0.44% Admiralty Holding Company* BCB Holdings Ltd.* Shellshock Ltd. Ord.* Construction and related - 5.07% Cemex S.A.B. de C.V. ADR Cemex S.A.B. de C.V. Series CPO 20 Ceramica Carabobo Class A ADR (Note 2)* Mastec, Inc.* *Non-income producing See accompanying notes. - 6 - Schedule of Investments as of June 30, 2010 (continued) Shares or Principal Amount Description Fair Value Consumer products and related manufacturing - 8.16% Grupo Casa Saba, S.A.B. de C.V. ADR $ Watsco Incorporated Food, beverages and tobacco - 8.80% Chiquita Brands International Inc.* Cleanpath Resources Corp.* Coca Cola Femsa, S.A.B. de C.V. ADR Fomento Económico Mexicano, S.A.B. de C.V. Series UBD Fresh Del Monte Produce Inc.* Housing - 2.60% Lennar Corporation Investment companies - 0.01% Shellproof Limited* Leisure - 10.28% Carnival Corp. Royal Caribbean Cruises Ltd.* Steiner Leisure Ltd.* Medical - 0.34% Micromet Inc.* Orthofix International N.V.* Mining - 7.07% Freeport McMoran Copper & Gold, Inc. Grupo México, S.A.B. de C.V. Series B Pulp and paper - 0.17% Kimberly-Clark de México, S.A.B. de C.V. Series A Railroad - 5.78% Norfolk Southern Corporation Rail America Inc.* *Non-income producing See accompanying notes. - 7 - Schedule of Investments as of June 30, 2010 (continued) Shares or Principal Amount Description Fair Value Retail - 1.11% Grupo Elektra, S.A.B. de C.V. Series CPO $ 90,222 Wal-Mart de México, S.A.B. de C.V. Series V Service -0.01% Grupo Aeroportuario del Sureste, S.A.B. de C.V. Series B Trucking and marine freight - 14.42% Grupo TMM, S.A.B. ADR* Seaboard Corporation Seacor Holdings, Inc. Teekay Corporation Teekay LNG Partners LP Trailer Bridge, Inc.* Ultrapetrol Bahamas Ltd.* Utilities - 6.49% Caribbean Utilities Ltd. Class A Consolidated Water, Inc. Cuban Electric Company (Note 2)* Teco Energy Inc. Other - 0.21% Cuba Business Development (Note 2)* Impellam Group* Margo Caribe, Inc.* Siderurgica Venezolana Sivensa, S.A. ADR* 79 Siderurgica Venezolana Sivensa, S.A. Series B* Xcelera, Inc. (Note 2)* Total common stocks (cost $25,024,075) $ *Non-income producing See accompanying notes. - 8 - Schedule of Investments as of June 30, 2010 (continued) Shares or Principal Amount Description Fair Value Bonds - 0% of net assets $ Republic of Cuba - 4.5%, 1977 - in default (Cost $63,038) (Note 2)* Other assets less liabilities - 0.81% of net assets $ Net assets - 100% $ The investments are concentrated in the following geographic regions (as percentages of net assets): United States of America 57.86% Mexico 17.83% Panama 8.08% Colombia 5.36% Other, individually under 5%** 10.87% 100.00% *Non-income producing **includes other assets less liabilities of 0.81% See accompanying notes. - 9 - Statement of Assets and Liabilities as of June 30, 2010 ASSETS Investments in securities, at fair value (cost $25,087,113)(Notes 1 and 2) $ Cash Dividends receivable Other assets TOTAL ASSETS LIABILITIES Payable for investments purchased $ Accrued investment advisor fee (Note 3) Other payables TOTAL LIABILITIES NET ASSETS (Equivalent to $6.12 per share based on 3,713,071 shares outstanding) $ Net assets consist of the following: Common stock, $.001 par value; 100,000,000shares authorized; 3,713,071* shares issued and outstanding $ Additional paid-in capital Accumulated net investment loss and net realized loss on investments ) Net unrealized loss on investments (Notes 4 and 5) ) NET ASSETS $ * 213,222 shares issued through dividend reinvestment plan and 1,812,293 shares issued through rights offering (Note 6) See accompanying notes. - 10 - Statement of Operations Year Ended June 30, 2010 INVESTMENT INCOME AND EXPENSES Dividends and interest $ Investment advisor fees (Note 3) $ Professional fees Custodian fees Insurance CCO salary Printing and postage Transfer agent fees Director fees Listing fees Proxy services Other Total investment expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY Net realized gain on investments and foreign currency Net increase in unrealized appreciation (depreciation) on investments and foreign currency NET GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See accompanying notes. - 11 - Statements of Changes in Net Assets Years Ended June 30, 2010 and 2009 INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on investments and foreign currency ) Net increase (decrease) in unrealized appreciation (depreciation) on investments and foreign currency ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS ) DISTRIBUTIONS TO STOCKHOLDERS Net investment income ) Long-term realized gains ) NET DISTRIBUTIONS TO STOCKHOLDERS ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning Ending $ $ See accompanying notes. - 12 - Financial Highlights Years Ended June 30, 2006 through 2010 PER SHARE OPERATING PERFORMANCE (For a share of capital stock outstanding for the year) Net asset value, beginning of year $ Operations: Net investment income (loss)1 ) Net realized and unrealized gain (loss) on investment transactions1 ) ) Total from operations ) ) Distributions: From net investment income ) ) From net realized gains ) Total distributions ) Net asset value, end of year $ Per share market value, end of year $ Total investment return (loss) based on market value per share %) %) %) % % RATIOS AND SUPPLEMENTAL DATA Net assets, end of year (in 000’s) $ Ratio of expenses to average net assets % Ratio of net investment income (loss) to average net assets %) %) % %) %) Portfolio turnover rate 27
